FILED
                           NOT FOR PUBLICATION
                                                                             DEC 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CRISTALINDA FARIAS,                              No.    15-35897

              Plaintiff-Appellant,               D.C. No. 1:14-cv-03093-SMJ

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of Washington
                  Salvador Mendoza, Jr., District Judge, Presiding

                          Submitted December 19, 2017**
                             San Francisco, California

Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Cristalinda Farias appeals the district court’s decision affirming the denial of

her application for supplemental security income. We have jurisdiction under 28

U.S.C. § 1291, and we vacate and remand.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The administrative law judge (ALJ) posed an incomplete hypothetical to the

vocational expert because the ALJ failed to include all Farias’s residual functional

capacity (RFC) findings. Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219,

1228 (9th Cir. 2009). The hypothetical concerned an employee who only needed

“breaks” rather than “frequent breaks,” and who had the ability to “stand or walk”

rather than “stand and walk.” Because the ALJ narrowed Farias’s RFC without

explanation, we vacate and remand to the ALJ for further proceedings. Matthews

v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993).

      Each party shall bear its own costs.

      VACATED and REMANDED.




                                          2